Citation Nr: 1004253	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected residuals of cold injury to both feet 
and residuals of bilateral ankle injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran's active military duty from July 1983 to 
November 1988 involved two periods of service.  The first 
period (from July 1983 to February 1986) included honorable 
service.  The second period (from February 1986 to November 
1988) involved other than honorable service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In May 2006, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge.  
In April 2007, the Board remanded the appeal for additional 
development.  The case is now back before the Board for 
final determination.  


FINDING OF FACT

The Veteran's hypertension is not due to or aggravated by 
his service-connected residuals of cold injury to both feet 
and/or residuals of bilateral ankle injuries.


CONCLUSION OF LAW

Hypertension is not the result of service-connected 
residuals of cold injury to both feet and/or residuals of 
bilateral ankle injuries.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.

	Duty to Notify

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The Court held that, upon receipt of an application for a 
service connection claim, both 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

The Board finds that written notice provided in April 2002, 
which predated the initial rating decision, along with the 
notices provided in June 2005, April 2006 and May 2007, 
fulfill the provisions of 38 U.S.C.A. § 5103(a) by notifying 
the Veteran of the type of evidence needed to support his 
claim for service connection for hypertension secondary to 
his service connected disabilities.  These notices also 
informed the Veteran that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to this 
claim but that he must provide enough information so that 
the agency could request the relevant records.  

While the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal until April 2006 
and May 2007 (i.e., after the original adjudication of his 
claim), the Board finds that the subsequent readjudication 
of the claim in the October 2007 supplemental statement of 
the case "cures" any timing problem associated with this 
notice.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see 
also Dingess/Hartman, supra.  Further, there is otherwise no 
defect in the content of the VCAA notices that were provided 
that is prejudicial to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on 
other grounds, Shinseki v. Sanders/Simmons, 556 U.S. ___ 
(2009) (holding that a notice error does not affect the 
essential fairness of the adjudication in such circumstances 
as where the claimant demonstrates actual knowledge of the 
content of the required notice, a reasonable person could be 
expected to understand from the notice what was needed, or a 
benefit could not have been awarded as a matter of law).  

	Duty to Assist

As to the duty to assist, the Board also finds that all 
provisions of the VCAA have been met.  All available service 
treatment records and all available and relevant post-
service medical records have been obtained and associated 
with the record on appeal.  Additionally, while the appeal 
was in remand status the Veteran was provided VA 
examinations in May 2007 that substantially complied with 
the instructions found in the Board's April 2007 remand.  
Those examination reports included the requested medical 
opinions concerning the etiology of the current 
hypertension, and included adequate supporting rationales 
for the conclusions reached.  See D'Aries v. Peake, 
22 Vet. App. 97 (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 
11 Vet. App. 268 (1998). 

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of his claim.  Under the circumstances of 
this case, additional efforts to assist the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  Importantly, the Veteran 
has pointed to no other pertinent evidence which has not 
been obtained.  Consequently, the Board will proceed to 
adjudicate the claim.  See 38 U.S.C.A. §§ 5102 and 5103; 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II. The Service Connection Claim

The Veteran, by way of both written submissions and hearing 
testimony, alleges that his hypertension was caused by his 
service connected disabilities because such disabilities 
have prevented him from exercising, which in turn has caused 
him to gain weight, and this weight gain has then caused 
and/or contributed to the onset of hypertension.  
Alternatively, the Veteran claims that his hypertension is a 
residual of the cold injury to his feet.  

As an initial matter, the Board notes that the Veteran has 
only specifically argued that he is seeking service 
connection for hypertension on the basis that it was caused 
or aggravated by his service connected disabilities, and not 
because it is directly related to his period of service.  
See, e.g., September 2001 statement in support of claim, and 
May 2006 personal hearing testimony.  Moreover, the RO has, 
appropriately, only adjudicated the claim based on it being 
due to a service connected disability.  See July 2002 rating 
decision.  Therefore, the Board limits its consideration of 
this matter solely to the issue of secondary service 
connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Hamilton v. Brown, 4 Vet. App. 528 (1993).

In this regard, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disability.  38 C.F.R. 
§ 3.310.  This includes a disability that is made 
chronically worse by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (aggravation of a 
nonservice-connected condition by a service-connected 
condition).  The Board notes that 38 C.F.R. § 3.310 was 
amended during the pendency of this appeal.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, supra, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice 
under the governing case law precedent in Allen prior to the 
issuance of the regulatory change, and this change clearly 
puts an additional burden on a claimant that did not 
previously exist.  Consequently, because the Veteran's claim 
was pending before the regulatory change was made, and 
because the Board finds the prior existing case law 
precedent in Allen to be more favorable to the Veteran, the 
Board will adjudicate the current appeal using the version 
of 38 C.F.R. § 3.310 in effect before the 2006 regulatory 
change because it is more favorable to the Veteran.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Thus, the Board must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With the above criteria in mind, the Board notes that a July 
1998 rating decision granted service connection for 
residuals of cold injury to both feet and residuals of 
bilateral ankle injuries.  Moreover, the record shows the 
Veteran's complaints and treatment for hypertension starting 
in 1999.  See, e.g., VA treatment records dated in June 
1999, August 1999, and September 1999.

As to the relationship between the cold injuries to the feet 
and the bilateral ankle injuries and the hypertension, the 
Veteran asserts that the service connected disabilities have 
prevented him from exercising, which in turn has resulted in 
weight gain, which in turn has caused or contributed to the 
development of hypertension.  Alternatively, the Veteran 
claims that his hypertension is a residual of the cold 
injury to his feet.  

As part of the May 2007 medical examinations, medical 
opinions were provided concerning the relationship, if any, 
between the service-connected cold injuries to the feet and 
hypertension, and the bilateral ankle injuries and 
hypertension.  In this regard, the May 2007 hypertension 
examiner opined, based on a review of the record and an 
examination of the Veteran, that "[t]here is no evidence 
that the cold injuries of his feet or his ankle has [been] 
any contributing factor[] to his hypertension."  As to 
whether any limitation in physical activity caused by the 
service connected conditions could be etiologically related 
to the onset of hypertension, it was opined that "[i]t is 
not at least as likely as not that any of these conditions 
are contributing factors in his development of essential 
hypertension."  Further, as to the Veteran's contention 
that his service connected disability prevented him from 
exercise and this inactivity in turn caused him to gain 
weight and develop hypertension, the VA doctor provided this 
explanation and rationale that "[i]t is not at least as 
likely as not that his inactivity and weight gain has any 
contributing factor[] to the development of hypertension."  
Instead, in view of the family history which reflects that 
the Veteran's mother has essential hypertension, the doctor 
stated  that "it is at least as likely as not that [the 
Veteran's] essential hypertension is familiar [i.e., based 
on the family risk factor of essential hypertension]."  
Consistent with the negative opinion provided by the 
hypertension examiner as to the weight gain theory, the May 
2007 cold injury examiner opined that "[t]he cold injury 
symptoms do not prevent [the Veteran] from doing his job or 
keep him from doing his normal activities at home."  
Accordingly, given that all of the medical nexus evidence of 
record is against the Veteran's claims, and with none in 
support, the Board concludes that his hypertension was not 
caused or aggravated by the service-connected cold injury 
residuals of the feet or the residuals of bilateral ankle 
injuries.  

The Board recognizes that the Veteran is fully competent and 
credible to report on the symptoms he is experiencing.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
However, he is not competent to give a medical opinion as to 
whether his hypertension is a residual of his service 
connected cold injury, or whether his service connected 
disabilities are of such severity that they have prevented 
him from exercising and that the resulting weight gain 
caused by this lack of exercise has contributed to the onset 
of hypertension, because such opinions require medical 
expertise that the Veteran is not shown to have as a lay 
person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the above the Board gives more evidentiary weight to 
the opinions provided by the May 2007 VA examiners who, 
after a review of the record on appeal and an examination of 
the Veteran, opined that his hypertension is not caused or 
aggravated by his service connected residuals of cold injury 
to both feet and/or residuals of bilateral ankle injuries.  
Evans, supra.  Accordingly, because the preponderance of the 
evidence shows that the Veteran's hypertension was not 
caused or aggravated by his service connected residuals of 
cold injury to both feet and/or residuals of bilateral ankle 
injuries, the claim for secondary service connection and/or 
aggravation must be denied.  38 C.F.R. § 3.310.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.




ORDER

Service connection for hypertension, asserted to be 
secondary to service-connected residuals of cold injury to 
both feet and residuals of bilateral ankle injuries, is 
denied.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


